 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10                                                     Case No. 1:17-cv-01285-AWI-EPG
      BRUCE BROWN,
11                                                     ORDER GRANTING IN PART
                        Plaintiff,
12                                                     PLAINTIFF’S APPLICATION TO
             v.                                        MODIFY THE SCHEDULING ORDER
13                                                     AND FOR AN ORDER DIRECTING
      JOHNSON & JOHNSON, INC.,                         PLAINTIFF’S INSTITUTION OF
14                                                     CONFINEMENT TO PRODUCE
                        Defendant.                     CURRENT PICTURES OF PLAINTIFF
15
                                                       ORDER SETTING STATUS
16
                                                       CONFERENCE FOR FEBRUARY 5,
17                                                     2019 AT 9:30 A.M. AND REQUIRING
                                                       PLAINTIFF’S INSTITUTION MAKE
18                                                     PLAINTIFF AVAILABLE
19                                                     (ECF No. 49)
20
            Bruce Brown (“Plaintiff”), a prisoner in the custody of California Department of
21
     Corrections and Rehabilitation at California Substance Abuse Treatment Facility and State
22
     Prison, Corcoran (“SATF”), is proceeding pro se in this products liability action against Johnson
23
     & Johnson, Inc. (“Defendant”).
24
            On December 14, 2017, the Court held an initial scheduling conference, (ECF No. 19),
25
     and on December 27, 2017, issued a Scheduling Conference Order, (ECF No. 20).
26
            On July 9, 2018, Defendant filed an ex parte application for a 90-day extension of all
27
     discovery deadlines, (ECF No. 27), which the court granted, (ECF No. 28). On October 30, 2018,
28
                                                      1
 1   the Court again modified the Scheduling Order, and set the following the deadlines: Non-Expert

 2   Discovery Cutoff - December 14, 2018; Expert Disclosure - January 2, 2019; Rebuttal Expert

 3   Disclosure - February 8, 2019; Expert Discovery Cutoff - February 28, 2019; Dispositive Motion

 4   Filing - February 14, 2019. (ECF No. 44).

 5          On December 13, 2018, Plaintiff filed an application for a 90-day extension of all

 6   discovery deadlines and for an order directing medical staff at SATF to produce current pictures

 7   of Plaintiff, which is now before the Court. (ECF No. 49). Plaintiff states that he has obtained the

 8   assistance of a researcher and is seeking further assistance from an attorney.

 9          Defendant filed its response to the application, (ECF No. 50), suggesting that the Court

10   limit any extension to 45 days. Defendant argues that a 90-day extension of all discovery

11   deadlines appears excessive and may compromise the current trial and motion deadlines. Id.

12   Defendant further requests that this Court set a case management conference in the next 30 to 45

13   days to allow Plaintiff to advise the Court and Defendant whether Plaintiff will continue to

14   proceed in propria persona.

15          Initially, the Court declines to direct medical staff at SATF to produce pictures of

16   Plaintiff. Plaintiff’s institution of confinement is not obligated to create evidence to assist him in

17   the prosecution of this action, and the Court is without authority to order SATF to produce such

18   evidence.

19          The Court finds good cause to modify the Scheduling Order. However, the Court does not

20   find good cause to extend the schedule by 90 days. Accordingly, the Court further modifies the
21   Scheduling Order as follows:

22
                                               Current Date             New Date
23
     Non-Expert Discovery Cutoff:              December 14, 2018        January 28, 2019
24   Initial Expert Disclosure:                January 2, 2019          February 19, 2019
     Expert Rebuttal/Supplemental:             February 8, 2019         March 25, 2019
25
     Expert Discovery Cut-off:                 February 28, 2019        April 15, 2019
26   Dispositive Motion Filing:                February 14, 2019        May 31, 2019
     Pretrial Conference:                      June 26, 2019            September 27, 2019 at 10:00 a.m.
27
     Jury Trial:                               August 27, 2019          December 3, 2019 at 8:30 a.m.
28
                                                         2
 1           The Court also sets a case management conference for February 5, 2019 at 9:30 a.m.

 2   Plaintiff is reminded to make arrangements with staff at his institution of confinement for his

 3   attendance at the conference.

 4          Plaintiff's institution of confinement shall make Plaintiff available for the conference

 5   at February 5, 2019 at 9:30 a.m.

 6          The Clerk of Court shall send a copy of this order to the litigation coordinator at Plaintiff's

 7   institution of confinement.

 8
     IT IS SO ORDERED.
 9

10      Dated:     December 17, 2018                            /s/
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
